
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.03


CLICK2LEARN, INC.

1998 DIRECTORS STOCK OPTION PLAN

As Adopted by the Board of Directors on December 29, 1997
And Amended and Restated on April 18, 2000
And Further Amended on May 30, 2001

        1.    Purpose.  This 1998 Directors Stock Option Plan (this "Plan") is
established to provide equity incentives for certain nonemployee members of the
Board of Directors of Click2learn, Inc., formerly Asymetrix Learning
Systems, Inc. (the "Company"), who are described in Section 6.1 below, by
granting such persons (or, if any such person is a representative of an entity
that is a shareholder of the Company and such person so requests, to such
entity) are options to purchase shares of stock of the Company.

        2.    Adoption and Stockholder Approval.  After this Plan is adopted by
the Board of Directors of the Company (the "Board"), this Plan will become
effective on the time and date (the "Effective Date") on which the registration
statement filed by the Company with the Securities and Exchange Commission
("SEC") under the Securities Act of 1933, as amended (the "Securities Act"), to
register the initial public offering of the Company's Common Stock is declared
effective by the SEC. This Plan shall be approved by the stockholders of the
Company, consistent with applicable laws, within twelve (12) months after the
date this Plan is adopted by the Board.

        3.    Types of Options and Shares.  Options granted under this Plan
shall be non-qualified stock options ("NQSOs").  The shares of stock that may be
purchased upon exercise of Options granted under this Plan (the "Shares") are
shares of the Common Stock of the Company.

        4.    Number of Shares.  The maximum number of Shares that may be issued
pursuant to Options granted under this Plan (the "Maximum Number") is 487,500
Shares, subject to adjustment as provided in this Plan. If any Option is
terminated for any reason without being exercised in whole or in part, the
Shares thereby released from such Option shall be available for purchase under
other Options subsequently granted under this Plan. At all times during the term
of this Plan, the Company shall reserve and keep available such number of Shares
as shall be required to satisfy the requirements of outstanding Options granted
under this Plan; provided, however that if the aggregate number of Shares
subject to outstanding Options granted under this Plan plus the aggregate number
of Shares previously issued by the Company pursuant to the exercise of Options
granted under this Plan equals or exceeds the Maximum Number, then
notwithstanding anything herein to the contrary, no further Options may be
granted under this Plan until the Maximum Number is increased or the aggregate
number of Shares subject to outstanding Options granted under this Plan plus the
aggregate number of Shares previously issued by the Company pursuant to the
exercise of Options granted under this Plan is less than the Maximum Number.

        5.    Administration.  This Plan shall be administered by the Board or
by a committee of not less than two members of the Board appointed to administer
this Plan (the "Committee"). As used in this Plan, references to the Committee
shall mean either such Committee or the Board if no Committee has been
established. The interpretation by the Committee of any of the provisions of
this Plan or any Option granted under this Plan shall be final and binding upon
the Company and all persons having an interest in any Option or any Shares
purchased pursuant to an Option.

        6.    Eligibility and Award Formula.

        6.1    Eligibility.  Options shall be granted only to directors of the
Company who are not employees of the Company or any Parent, Subsidiary or
Affiliate of the Company, as those terms are defined in Section 18 below or, if
any such director is a representative of an entity that is a shareholder of the
Company and such director so requests, to such entity (each such person

--------------------------------------------------------------------------------

referred to as an "Optionee" provided that if an option is granted to an entity
rather than an individual director, "Optionee" shall mean either such entity or
such individual director as is appropriate in the context).

        6.2    Initial Grant.  Each Optionee who on or after the Effective Date
is or becomes a member of the Board will automatically be granted an Option for
15,000 Shares (an "Initial Grant") on the later of the Effective Date and the
date such Optionee first becomes a member of the Board.

        6.3    Succeeding Grants.  On each annual anniversary of an Optionee's
Initial Grant, provided the Optionee is a member of the Board on such
anniversary date and has served continuously as a member of the Board since the
date of such Optionee's Initial Grant, the Optionee will automatically be
granted an Option for 15,000 Shares (a "Succeeding Grant").

        7.    Terms and Conditions of Options.  Subject to the following and to
Section 6 above:

        7.1    Form of Option Grant.  Each Option granted under this Plan shall
be evidenced by a written Stock Option Grant ("Grant") in such form (which need
not be the same for each Optionee) as the Committee shall from time to time
approve, which Grant shall comply with and be subject to the terms and
conditions of this Plan.

        7.2    Vesting.  The date an Optionee receives an Initial Grant or a
Succeeding Grant is referred to in this Plan as the "Start Date" for such
Option.

        (a)    Initial Grants.  Each Initial Grant will vest as to two and
seventy-seven one-hundredths percent (2.77%) of the Shares on the last day of
each month following the Start Date for such Initial Grant, so long as the
Optionee continuously remains a director or a consultant of the Company.

        (b)    Succeeding Grants.  Each Succeeding Grant will vest as to two and
seventy-seven one-hundredths percent (2.77%) of the Shares on the last day of
each month following the Start Date for such Succeeding Grant, so long as the
Optionee continuously remains a director or a consultant of the Company.

        7.3    Exercise Price.  The exercise price of an Option shall be the
Fair Market Value (as defined in Section 18.4) of the Shares, at the time that
the Option is granted.

        7.4    Termination of Option.  Except as provided below in this Section,
each Option shall expire ten (10) years after its Start Date (the "Expiration
Date"). The Option shall cease to vest when the Optionee ceases to be a member
of the Board or, as determined by the Board in the Initial Grant or the
Succeeding Grant, a consultant of the Company. The date on which the Optionee
ceases to be a member of the Board or a consultant of the Company shall be
referred to as the "Termination Date". An Option may be exercised after the
Termination Date only as set forth below:

        (a)    Termination Generally.  If the Optionee ceases to be a member of
the Board or a consultant of the Company for any reason except death of the
Optionee or disability of the Optionee (whether temporary or permanent, partial
or total, as determined by the Committee), then each Option then held by such
Optionee, to the extent (and only to the extent) that it would have been
exercisable by the Optionee on the Termination Date, may be exercised by the
Optionee no later than seven (7) months after the Termination Date, but in no
event later than the Expiration Date.

        (b)    Death or Disability.  If the Optionee ceases to be a member of
the Board or a consultant of the Company because of the death of the Optionee or
the disability of the Optionee (whether temporary or permanent, partial or
total, as determined by the Committee), then each Option then held by such
Optionee to the extent (and only to the extent) that it would have been
exercisable by the Optionee on the Termination Date, may be exercised by the
Optionee (or the Optionee's legal representative) no later than twelve
(12) months after the Termination Date, but in no event later than the
Expiration Date.

2

--------------------------------------------------------------------------------




        8.    Exercise of Options.

        8.1    Exercise Period.  Subject to the provisions of Section 8.5 below,
Options shall be exercisable as they vest.

        8.2    Notice.  Options may be exercised only by delivery to the Company
of an exercise agreement in a form approved by the Committee stating the number
of Shares being purchased, the restrictions imposed on the Shares and such
representations and agreements regarding the Optionee's investment intent and
access to information as may be required by the Company to comply with
applicable securities laws, together with payment in full of the exercise price
for the number of Shares being purchased.

        8.3    Payment.  Payment for the Shares purchased upon exercise of an
Option may be made (a) in cash or by check; (b) by surrender of shares of Common
Stock of the Company that have been owned by the Optionee for more than six
(6) months (and which have been paid for within the meaning of SEC Rule 144 and,
if such shares were purchased from the Company by use of a promissory note, such
note has been fully paid with respect to such shares) or were obtained by the
Optionee in the open public market, having a Fair Market Value equal to the
exercise price of the Option; (c) by waiver of compensation due or accrued to
the Optionee for services rendered; (d) provided that a public market for the
Company's stock exists, through a "same day sale" commitment from the Optionee
and a broker-dealer that is a member of the National Association of Securities
Dealers (an "NASD Dealer") whereby the Optionee irrevocably elects to exercise
the Option and to sell a portion of the Shares so purchased to pay for the
exercise price and whereby the NASD Dealer irrevocably commits upon receipt of
such Shares to forward the exercise price directly to the Company; (e) provided
that a public market for the Company's stock exists, through a "margin"
commitment from the Optionee and an NASD Dealer whereby the Optionee irrevocably
elects to exercise the Option and to pledge the Shares so purchased to the NASD
Dealer in a margin account as security for a loan from the NASD Dealer in the
amount of the exercise price, and whereby the NASD Dealer irrevocably commits
upon receipt of such Shares to forward the exercise price directly to the
Company; or (f) by any combination of the foregoing.

        8.4    Withholding Taxes.  Prior to issuance of the Shares upon exercise
of an Option, the Optionee shall pay or make adequate provision for any federal
or state withholding obligations of the Company, if applicable.

        8.5    Limitations on Exercise.  Notwithstanding the exercise periods
set forth in the Grant, exercise of an Option shall always be subject to the
following limitations:

        (a)    An Option shall not be exercisable unless such exercise is in
compliance with the Securities Act and all applicable state securities laws, as
they are in effect on the date of exercise.

        (b)    The Committee may specify a reasonable minimum number of Shares
that may be purchased upon any exercise of an Option, provided that such minimum
number will not prevent the Optionee from exercising the full number of Shares
as to which the Option is then exercisable.

        9.    Nontransferability of Options.  During the lifetime of the
Optionee, an Option shall be exercisable only by the Optionee or by the
Optionee's guardian or legal representative, unless otherwise determined by the
Committee. No Option may be sold, pledged, assigned, hypothecated, transferred
or disposed of in any manner other than by will or by the laws of descent and
distribution, unless otherwise determined by the Committee.

        10.    Privileges of Stock Ownership.  No Optionee shall have any of the
rights of a stockholder with respect to any Shares subject to an Option until
the Option has been validly exercised. No adjustment shall be made for dividends
or distributions or other rights for which the record date is

3

--------------------------------------------------------------------------------


prior to the date of exercise, except as provided in this Plan. The Company
shall provide to each Optionee a copy of the annual financial statements of the
Company at such time after the close of each fiscal year of the Company as they
are released by the Company to its stockholders.

        11.    Adjustment of Option Shares.  In the event that the number of
outstanding shares of Common Stock of the Company is changed by a stock
dividend, stock split, reverse stock split, combination, reclassification or
similar change in the capital structure of the Company without consideration,
the number of Shares available under this Plan and the number of Shares subject
to outstanding Options and the exercise price per share of such outstanding
Options shall be proportionately adjusted, subject to any required action by the
Board or stockholders of the Company and compliance with applicable securities
laws; provided, however, that no fractional shares shall be issued upon exercise
of any Option and any resulting fractions of a Share shall be rounded up to the
nearest whole Share.

        12.    No Right or Obligation to Continue as Director.  Nothing in this
Plan or any Option granted under this Plan shall confer on any Optionee any
right or obligation to continue as a director of the Company.

        13.    Compliance With Laws.  The grant of Options and the issuance of
Shares upon exercise of any Options shall be subject to and conditioned upon
compliance with all applicable requirements of law, including without limitation
compliance with the Securities Act, compliance with all other applicable state
securities laws and compliance with the requirements of any stock exchange or
national market system on which the Shares may be listed. The Company shall be
under no obligation to register the Shares with the SEC or to effect compliance
with the registration or qualification requirement of any state securities laws,
stock exchange or national market system.

        14.    Acceleration of Options on Certain Corporate Transactions.  In
the event of (a) a dissolution or liquidation of the Company, (b) a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation with a wholly-owned subsidiary, a reincorporation of
the Company in a different jurisdiction, or other transaction in which there is
no substantial change in the stockholders of the Company or their relative stock
holdings and the Options granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption, conversion or
replacement will be binding on all Optionees), (c) a merger in which the Company
is the surviving corporation but after which the stockholders of the Company
(other than any stockholder which merges (or which owns or controls another
corporation which merges) with the Company in such merger) cease to own their
shares or other equity interests in the Company, (d) the sale of substantially
all of the assets of the Company, or (e) the acquisition, sale or transfer of
more than 50% of the outstanding shares of the Company by tender offer or
similar transaction, the vesting of all options granted pursuant to this Plan
will accelerate and the options will become exercisable in full prior to the
consummation of such event at such times and on such conditions as the Committee
determines, and must be exercised, if at all, within six months of the
consummation of said event. Any options not exercised within such six-month
period shall expire.

        15.    Amendment or Termination of Plan.  The Board may at any time
terminate or amend this Plan or any outstanding option, provided that the Board
may not terminate or amend the terms of any outstanding option without the
consent of the Optionee. In any case, no amendment of this Plan may adversely
affect any then outstanding Options or any unexercised portions thereof without
the written consent of the Optionee.

        16.    Term of Plan.  Options may be granted pursuant to this Plan from
time to time within a period of ten (10) years from the Effective Date.

4

--------------------------------------------------------------------------------


        17.    Certain Definitions.  As used in this Plan, the following terms
shall have the following meanings:

        17.1    "Parent" means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if each of such
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

        17.2    "Subsidiary" means any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

        17.3    "Affiliate" means any corporation that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, another corporation, where "control" (including the terms
"controlled by" and "under common control with") means the possession, direct or
indirect, of the power to cause the direction of the management and policies of
the corporation, whether through the ownership of voting securities, by contract
or otherwise.

        17.4    "Fair Market Value" means, as of any date, the value of a share
of the Company's Common Stock determined as follows:

        (a)    if such Common Stock is then quoted on the Nasdaq National
Market, its closing price on the Nasdaq National Market on the date of
determination as reported in The Wall Street Journal;

        (b)    if such Common Stock is publicly traded and is then listed on a
national securities exchange, its closing price on the date of determination on
the principal national securities exchange on which the Common Stock is listed
or admitted to trading as reported in The Wall Street Journal;

        (c)    if such Common Stock is publicly traded but is not quoted on the
Nasdaq National Market nor listed or admitted to trading on a national
securities exchange, the average of the closing bid and asked prices on the date
of determination as reported in The Wall Street Journal;

        (d)    in the case of an Option granted on the Effective Date, the price
per share at which shares of the Company's Common Stock are initially offered
for sale to the public by the Company's underwriters in the initial public
offering of the Company's Common Stock pursuant to a registration statement
filed with the SEC under the Securities Act; or

        (e)    if none of the foregoing is applicable, by the Committee in good
faith.

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.03
